    Case 5:14-cr-00005-LGW-BWC Document 41 Filed 05/29/20 Page 1 of 3
                                                                                             FILED
                                                                                  John E. Triplett, Acting Clerk
                                                                                   United States District Court

                                                                             By MGarcia at 3:20 pm, May 29, 2020



                   United States District Court
               for the Southern District of Georgia
                        Waycross Division

UNITED STATES OF AMERICA,

v.                                                   CR 514-005

CHARLES RILEY THRIFT,

        Defendant.

                                            ORDER

       Before        the       Court   is     Charles     Thrift’s       letter            for

clarification regarding sentence credit for custodial jail time.

Dkt. No. 40.          The Court construes Thrift’s letter as a motion

for his state custodial jail time to be credited to his federal

sentence.      For the reasons below, Thrift’s motion is DENIED.

       On July 23, 2013, Thrift was arrested by Brantley County

authorities for possession of methamphetamines and possession of

a    firearm    by    a    convicted    felon.       On   November   21,    2013,             he

pleaded guilty to that conduct in state court and received a

six-year custodial sentence.                In March 2014, Thrift was indicted

in this Court for related conduct, i.e. conspiracy to possess

with intent to distribute methamphetamine.                    In July 2014, Thrift

pleaded     guilty        to   the   conspiracy     charge,   and   on   February             6,

2015, the Court sentenced him to 112 months’ imprisonment, to be

served concurrently with his state imprisonment term.                      According
    Case 5:14-cr-00005-LGW-BWC Document 41 Filed 05/29/20 Page 2 of 3



to     Bureau     of   Prisons’     (“BOP”)        records,       Thrift’s     federal

imprisonment term began the day of his federal sentencing.

       Thrift’s advisory guideline range was 151 to 188 months’

imprisonment.           Thrift’s     112-month        sentence        represented     a

downward departure pursuant to U.S.S.G. § 5K1.1 and an eighteen-

month     downward     adjustment     to    account       for   the     approximately

eighteen months Thrift had been in custody since his arrest on

July 23, 2013. 1

       In his letter, Thrift notes that he completed his state

term on November 8, 2015, but that he remained in state custody

until January 7, 2016.             As such, he believes he is not being

credited for that two-month period.                   Thrift’s belief, though

understandable, is off-base.           While Thrift’s official commitment

date    with    the    BOP   was   indeed       January    7,   2016,    his   federal

sentence actually began on February 6, 2015, the date of his

sentencing in this Court, at which time the Court ordered his

federal     sentence      run   concurrently        with    his    state     sentence.

According to the BOP website, Thrift’s projected release date is

January     19,   2023,      approximately       ninety-six       months   after    his

sentencing date.




1 The BOP would not otherwise credit Thrift’s federal sentence
with that period of time, because it had already been credited
to his state sentence. See 18 U.S.C. § 3585(b).

                                            2
 Case 5:14-cr-00005-LGW-BWC Document 41 Filed 05/29/20 Page 3 of 3



     There is no indication that the BOP has failed to credit

Thrift with any period of custody.         As such, his motion, dkt.

no. 40, is DENIED.



     SO ORDERED, this 29th day of May, 2020.




                                       HON. LISA GODBEY WOOD, JUDGE
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA




                                   3
